PER CURIAM: *
The Federal Public Defender appointed to represent Saul Cardenas-Tapia has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Cardenas-Tapia has not filed a response.
Our independent review of the brief and the record discloses no nonfrivolous issues in this direct appeal. Accordingly, the motion to withdraw is GRANTED, and counsel is excused from further responsibilities herein. The appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.